Case 1:20-cv-21859-CMA Document 5 Entered on FLSD Docket 05/06/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-21859-CIV-ALTONAGA

 In the Matter of the Complaint for Exoneration
 from or Limitation of Liability by Jose Garcia,
 as owner of the 2019 40’ Beneteau Motor Yacht
 bearing Hull Identification No. BENER159L819,

       Petitioner.
 _________________________________________/

                         ORDER APPROVING SECURITY AND
              DIRECTING ISSUANCE OF NOTICES AND RESTRAINING SUITS

         THIS CAUSE came before the Court on the Complaint for Exoneration From or

 Limitation of Liability [ECF No. 1], filed on May 4, 2020, regarding a 2019 40’ Beneteau Motor

 Yacht bearing Hull Identification Number BENER159L819, pursuant to 46 U.S.C. section 30505

 et seq. and Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

 Federal Rules of Civil Procedure, for any damages and or injuries resulting from an Incident

 involving the Vessel on or about March 8, 2020 on the navigable waters of the United States in

 the Miami River in Miami-Dade County, Florida.

         The Complaint having stated the value of Petitioner’s interest in the vessel does not

 exceed $415,000.00, and the Petitioner having stated there is no pending freight, and the

 Petitioner having deposited with the registry of the Court as security for the benefit of Claimants

 a Letter of Undertaking in the amount of $415,000.00 plus interest at 6% per annum from March

 8, 2020 and costs, it is

         ORDERED AND ADJUDGED as follows:

         1.      The above-described sum of $415,000.00, as security for the amount or value of

 the Petitioner’s interest in the vessel is approved.
Case 1:20-cv-21859-CMA Document 5 Entered on FLSD Docket 05/06/2020 Page 2 of 3
                                                          CASE NO. 20-21859-CIV-ALTONAGA


         2.      This Court, upon motion, shall cause due appraisement of such value and may

 thereupon order the security increased or reduced if it finds the amount insufficient or excessive;

 and, upon demand, the Court may similarly order such increase or reduction if it finds that such

 an order is necessary to carry out the provisions of 46 U.S.C. section 30505, as amended, in

 respect of loss of life or bodily injury.

         3.      A notice, as provided by Petitioner to the Clerk of Court by May 7, 2020, shall

 be issued by the Clerk to all persons asserting claims with respect to which the Complaint seeks

 exoneration or limitation admonishing them to file their respective claims with the Clerk of this

 Court in writing, and to serve on the attorneys for the Petitioner a copy thereof on or before June

 18, 2020, or be defaulted, and that if any claimant desires to contest either the right to

 exoneration from or the right to limitation of liability, he or she shall file and serve on the

 attorneys for Petitioner an answer to the Complaint on or before such date, unless his or her

 claim has included an answer to the Complaint, so designated, or be defaulted.

         4.      The notice shall be published in an approved newspaper once a week for four

 successive weeks prior to the date fixed for the filing of claims, as provided by Rule F; and

 copies of the notice shall also be mailed in accordance with Rule F.

         5.      The further prosecution of any and all actions, suits and proceedings already

 commenced and the commencement or prosecution thereafter of any and all suits, actions, or

 proceedings, of any nature and description whatsoever in any jurisdiction, and the taking of any

 steps and the making of any motion in such actions, suits, or proceedings against the Petitioner,

 as aforesaid, or against the 2019 40’ Beneteau Motor Yacht bearing Hull Identification Number

 BENER159L819, or against any property of the Petitioner except in this action, to recover

 damages for or in respect of any damages, injuries, or fatalities caused by or resulting from the



                                                 2
Case 1:20-cv-21859-CMA Document 5 Entered on FLSD Docket 05/06/2020 Page 3 of 3
                                                          CASE NO. 20-21859-CIV-ALTONAGA


 accident of the vessel as alleged in the Complaint, be and they hereby are, restrained, stayed, and

 enjoined until the hearing and determination of this action.

        6.      Service of this Order as a restraining order may be made through the Post Office

 by mailing a conformed copy thereof to the person or persons to be restrained, or to their

 respective attorneys, or alternatively, by hand.

        DONE AND ORDERED in Miami, Florida, this 6th day of May, 2020.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:    counsel of record




                                                    3
